         Case 9:21-cv-00084-DLC Document 4 Filed 09/07/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




  ALLIANCE FOR THE WILD
  ROCKIES, NATIVE ECOSYSTEMS                      CV 21–84–M–DLC
  COUNCIL,

                      Plaintiffs,                  ORDER

        vs.

  UNITED STATES FOREST
  SERVICE; RANDY MOORE, Chief of
  the Forest Service; MARY
  ERICKSON, Forest Supervisor for the
  Custer Gallatin National Forest; and
  LEANNE MARTEN, Regional
  Forester for Region 1 for the U.S.
  Forest Service,

                      Defendants.

      Plaintiffs, by and through their attorney Laura King, moves this Court for

the admission of Claudia Newman pro hac vice in the above-captioned matter.

(Doc. 3.) It appears Ms. King intends to act as local counsel. (Id.) Ms. Newman’s

application appears to be in order.

      Accordingly, IT IS ORDERED that Ms. Newman’s motion to appear pro

hac vice (Doc. 3) is GRANTED on the condition that she does her own work. This

means that Ms. Newman must: (1) do her own writing; (2) sign her own pleadings,


                                        1
         Case 9:21-cv-00084-DLC Document 4 Filed 09/07/21 Page 2 of 2



motions, and briefs; and (3) appear and participate personally. Ms. Newman shall

take steps to register in the Court’s electronic filing system (CM-ECF). Further

information is available on the Court’s website, www.mtd.uscourts.gov, or from

the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Newman files a separate pleading acknowledging her admission under the

terms set forth above within fifteen (15) days of this Order.

      DATED this 7th day of September, 2021.




                                          2
